Citation Nr: 0736742	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-22 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for status post 
prostatic hypertrophy, as the result of exposure to the 
herbicide Agent Orange.

2.  Whether new and material evidence is submitted to reopen 
the previously denied claim for service connection for a 
heart condition.

3.  Entitlement to service connection for a heart condition.

4.  Entitlement to service connection for fibromyalgia, as 
directly related to service only.

5.  Entitlement to service connection for the residuals of 
valley fever.

6.  Entitlement to service connection for multiple joint and 
bone arthritis.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to August 
1975.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in February 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, in which service connection for 
status post prostatic hypertrophy, heart problems, valley 
fever, fibromyalgia syndrome, and arthritis of right and left 
arm, shoulder, wrist, leg, hip and hand was denied.

In adjudicating the claim for service connection for a heart 
condition, the RO apparently reopened and adjudicated the 
claim on the merits.  However, as the RO had previously 
denied a claim for a heart condition in March 1977, the Board 
must consider the issue of whether new and material evidence 
has been submitted to reopen the previously denied claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before 
considering a previously adjudicated claim, the Board must 
determine that new and material evidence was presented or 
secured for claim, making RO determination in that regard 
irrelevant.]  

The veteran stated he withdrew his claims for service 
connection for a status post prostatic hypertrophy as the 
result of exposure to Agent Orange, and for fibromyalgia in a 
second substantive appeal which he filed in July 2007, after 
he had received the RO's supplemental statement of the case 
(SSOC).  However, in block 10, the veteran continued to argue 
that he believed his fibromyalgia is the result of Valley 
Fever, which he believed he had contracted during active 
service.  He did not discuss the issue of service connection 
for his prostate condition.  

The veteran's discussion therefore presents a new theory for 
the claim for service connection for fibromyalgia, as the 
result of his claimed Valley Fever.  A claim for service 
connection to fibromyalgia, as the result or residual of 
Valley Fever, is referred to the RO for appropriate 
adjudication.  The remaining issues are thus framed as they 
are reflected on the first page of this decision.  

The issues of service connection for a heart condition, 
residuals of valley fever, and multiple joint and bone 
arthritis addressed in the REMAND portion of the decision 
below are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a written statement dated in July 2007, the veteran 
withdrew his appeal of the claims for entitlement to service 
connection for status post prostatic hypertrophy as the 
result of exposure to the herbicide Agent Orange, and for 
entitlement to service connection for fibromyalgia, as 
directly related to service only.

2. A March 1977 rating decision denied service connection for 
a heart condition.  Notification of this decision was 
provided by letter dated in April 1977. The appellant did not 
appeal this decision and it is now final.

3. Evidence received since the March 1977 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim, i.e., the presence of current heart disability and 
of continuity of symptomatology that appeared beginning in 
active service (chest pain), and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran concerning the claims for entitlement to service 
connection for status post prostatic hypertrophy as the 
result of exposure to the herbicide Agent Orange, and for 
entitlement to service connection for fibromyalgia, as 
directly related to service only, have been met. 38 U.S.C.A. 
§ 7105(b)(2) (West 2002 & Supp. 2007); 38 C.F.R. § 20.204 
(2007).

2.  Evidence received since the March 1977 rating decision is 
new and material and the claim for service connection for a 
heart condition is reopened. 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

In May 2004, the veteran submitted a statement which the RO 
accepted as a substantive appeal concerning his claims for 
entitlement to service connection for a prostate condition 
and for fibromyalgia, which perfected his appeal as to those 
issues. In July 2007, before the Board promulgated a decision 
on these issues, the veteran submitted a statement in writing 
indicating that he did not wish to pursue the claim of 
service connection for status post prostatic hypertrophy as 
the result of exposure to the herbicide Agent Orange and for 
fibromyalgia as directly related to active service.  

A substantive appeal may be withdrawn on the record in a 
hearing, or in writing, by the veteran at any time before the 
Board promulgates a decision. 38 C.F.R. § 20.204.

As the veteran withdrew his appeal as to these issues, there 
remains no allegation of error of fact or law for appellate 
consideration. The Board therefore has no jurisdiction to 
review the issues of service connection for status post 
prostatic hypertrophy as the result of exposure to the 
herbicide Agent Orange and for fibromyalgia as directly 
related to active service.  

The veteran explained that he wished to purse a claim of 
service connection for fibromyalgia as secondary to his 
claimed Valley Fever.  The veteran has not been given notice 
of the evidence and information he must submit in order to 
prevail in a claim for fibromyalgia as secondary to a 
service-connected condition, nor has the RO adjudicated the 
claim for service connection for fibromyalgia on a secondary 
basis.  In addition, the claim for service connection for the 
residuals of Valley Fever is the subject of a remand 
immediately following this decision.  Therefore, this claim 
is referred to the RO for appropriate development and 
adjudication in the Introduction, above.


New and Material

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

In a March 1977 rating decision, the RO denied service 
connection for a heart condition.  The decision was based on 
a finding that there was no current diagnosed heart 
condition.  Service medical records showed complaints of 
chest pain and findings of enlarged heart and abnormal 
electrocardiogram (EKG) waves, but no heart condition was 
found.  In addition, while the January 1977 VA medical 
examination report presented findings of nonspecific 
borderline T-wave abnormalities with blood pressure at 120 
over 70, a heart condition was not found to be present.

The medical evidence at the time of the March 1977 presented 
abnormal findings, but did not medically attribute those 
findings to diagnosed heart condition, and service connection 
was not granted in the March 1977 decision.

The RO provided notice of this decision to the appellant in 
April 1977. The appellant did not appeal this denial. It 
therefore became final.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. Id. However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted. 38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decisionmakers. "Material" 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim. 38 
C.F.R. § 3.156(a). New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. Id. When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed. Justus v. Principi, 3 
Vet. App. 510 (1992).

Evidence received since the March 1977 rating decision 
establishes that the veteran has been diagnosed with a heart 
condition, and that he has exhibited a continuity of symptoms 
and clinical findings since active service.  

Private treatment records show the veteran was diagnosed with 
angina pectoris n 1997.  "Angina pectoris" is paroxysmal 
thoracic pain ... due, most often, to anoxia of the 
myocardium."  Dorland's Illustrated Medical Dictionary, 82 
(27th ed. 1988).  Further tests were scheduled and appeared 
to rule out coronary artery disease in August 1997.  The 
veteran's complaints of chest pain were attributed to his 
cervical spine problem.  However, subsequent private 
insurance records show continued cardiovascular treatment, 
and VA and private treatment records show continued 
complaints of chest pain, findings of high cholesterol in 
2002, and abnormal EKG results in 2003.  

The continued complaints of, and treatment for, symptoms of 
chest pain, with clinical findings of abnormal EKG results 
and notations of continued cardiovascular treatment establish 
a continuity of symptomatology from service to the present.  
In addition, the medical evidence shows diagnosis of angina 
pectoris, a condition medically associated with an underlying 
heart condition.  Although this condition was not found to be 
associated with coronary artery disease in 1997, the medical 
evidence shows that the veteran's complaints of chest pain 
and evidence of cardiovascular treatment continued beyond 
that time.  Thus, the private physician's finding in 1997 
that the veteran did not present an underlying cardiovascular 
reason for his symptoms is not necessarily an accurate 
representation of his current heart condition.

Therefore, this evidence is not only new in that it was not 
previously of record; but, construing the evidence in the 
light most favorable to the veteran; it is also material.  It 
presents a continuity of heart symptomatology, at least part 
of which is medically associated with an underlying heart 
condition.  The medical evidence presents a reasonable 
possibility that the veteran's currently manifested heart 
condition is the result of his active service. 


ORDER

The appeal of the claim for entitlement to service connection 
for status post prostatic hypertrophy as the result of 
exposure to the herbicide Agent Orange is dismissed.

The appeal of the claim for entitlement to service connection 
for fibromyalgia as directly related to active service, only, 
is dismissed.

New and material evidence has been presented to reopen the 
previously denied claim for service connection for a heart 
condition.  To this extent only, the appeal is granted.



REMAND

The veteran seeks entitlement to service connection for a 
heart condition, valley fever, and multiple joint and bone 
arthritis.

Service medical records show treatment for chest pain, 
abnormal EKG test results, and treatment for a flu-like 
condition during active service.

Concerning the claimed heart condition and arthritis of the 
joints and bones, private and VA treatment records a 
continuity of complaints of and treatment for chest pain with 
a diagnosis of angina pectoris, and abnormal EKG test results 
to the present with documented treatment for a cardiovascular 
condition from discharge to the present; and complaints of 
and treatment for muscle and joint pain to include rheumatoid 
arthritis, also from discharge to the present.

Concerning the claimed residuals of Valley Fever, private and 
VA treatment records show complaints of a respiratory 
condition and clinical findings of calcifications in both 
lungs in 1977, with a possible calcified granuloma by X-ray 
in 1996.  Service personnel records show the veteran was 
stationed in California and Texas, both having desert areas.

"Valley Fever" is the "primary stage of 
coccidioidomycosis," or a "fungous disease caused by 
infection with coccidioides imitis."  The condition is also 
called California disease and desert fever.  The primary form 
is an acute, benign respiratory infection varying in severity 
from that of a common cold to symptoms resembling influenza.  
The secondary form is a virulent and severe, chronic, 
progressive, granulomatous disease that can involve the lungs 
and be caused by new infection or reactivation of arrested 
primary disease.  Dorland's Illustrated Medical Dictionary, 
623, 351 (27th ed. 1988)

The veteran has not undergone VA examination for his claimed 
conditions.  Given the existence of inservice occurrence of 
and treatment for chest pain, of abnormal EKG results, and of 
hospitalization for a flu-like condition with no specific 
etiology; continuity of symptoms and treatment for chest pain 
and muscle and joint pain from service to the presence; the 
presence of clinical findings in the lungs and of abnormal 
EKG results; and of the veteran's known exposure to places 
where Valley Fever could be contracted, the veteran must be 
afforded VA examination to determine the nature, extent, and 
etiology of his claimed disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all identified private 
and VA medical treatment records are 
obtained.  Document negative responses, 
and inform the veteran so that he may 
make attempts to procure the records on 
his own.  

2.  Schedule the veteran for medical 
examinations by appropriate medical 
professionals to determine the nature, 
extent, and etiology of his claimed heart 
condition, residuals of Valley Fever, and 
bone and joint arthritis.  All indicated 
tests and studies should be performed.  
The claims folder and a copy of this 
remand must be provided to the examiners 
in conjunction with the examinations.  

The examiners should provide opinions as 
to whether it is at least as likely as 
not that any diagnosed heart pathology, 
residuals of Valley Fever, and bone and 
joint arthritis had their onset during 
active service or, in the alternative, 
resulted from any incident during active 
service.

All opinions expressed must be supported 
by complete rationale.  

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for service connection 
for a heart condition, residuals of 
Valley Fever, and joint and bone 
arthritis, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If any decision remains adverse 
to the veteran, furnish him with a 
supplemental statement of the case and 
afford a reasonable period of time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


